                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
AES:JN                                                271 Cadman Plaza East
F. #2019R00102                                        Brooklyn, New York 11201



                                                      January 24, 2020

By Hand and ECF

The Honorable Steven M. Gold
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:     United States v. Jose Carlos Grubisich
                       Criminal Docket No. 19-102 (RJD)

Dear Judge Gold:

                The government respectfully submits this letter in response to defendant Jose
Carlos Grubisich’s January 21, 2020 letter and attachments (“Defendant’s Letter”) seeking relief
from the Court in restraining certain of the defendant’s assets in Brazil in support of his bail
application before the Court. See ECF Document No. 26. Specifically, the defendant seeks to
have the Court enter two orders restraining $20 million in funds (together, the “Proposed
Restraining Orders”) held in bank accounts at Banco Santander and Credit Suisse (the “Financial
Institutions”), both accounts located in Brazil, so that the funds can be used as security for the
defendant’s bail application before this Court. As previously stated, the government objects to
the bail conditions contemplated by the Defendant’s Letter. Moreover, the government
continues to believe that only a transfer of the restrained funds to the jurisdiction of the United
States would more likely ensure the defendant’s future appearance in court to face the charges
against him. However, should the Court agree with the approach suggested in the Defendant’s
Letter, the government submits the following specific objections and requests with respect to the
proposed approach, as discussed below.

                First, the Proposed Restraining Orders appear to have no force on their own
because they are directed at the Financial Institutions, which are located outside of the Court’s
jurisdiction. Second, while defense counsel has indicated that if the letter rogatory requesting the
assistance of the Brazilian court in restricting the assets is entered by the Brazilian court it would
make this Court’s Proposed Restraining Orders enforceable in Brazil, the government has serious
concerns about whether this would in fact be the case. As a result, and without having the
benefit of seeing any proposed order to the Brazilian court, the government requests that it have
an opportunity to address this Court if the Brazilian court issues such an order enforcing the
Proposed Restraining Orders. Lastly, as indicated in the Defendant’s Letter, any such Brazilian
court order should not be deemed final by this Court unless the government and the Court have
written confirmation that the Financial Institutions will abide by such order.


                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                           By:               /s/
                                                   Alixandra Smith
                                                   Julia Nestor
                                                   Assistant U.S. Attorneys
                                                   (718) 254-7000

                                                   ROBERT ZINK
                                                   Chief, Fraud Section
                                                   Criminal Division
                                                   U.S. Dept. of Justice

                                           By:                /s/
                                                   Lorinda Laryea, Assistant Chief
                                                   Leila Babaeva, Trial Attorney
                                                   Criminal Division, Fraud Section
                                                   U.S. Department of Justice
                                                   (202) 353-3439

cc: The Honorable Raymond J. Dearie (by ECF and Email)
    Edward Kim, Esq. of Krieger Kim & Lewin LLP (by ECF and Email)




                                               2
